Title: [Diary entry: 5 December 1788]
From: Washington, George
To: 

 Friday 5th. Thermometer at 36 in the Morning—46 at Noon and 42 at Night—Wind Southerly and weather moderate—a few flakes of snow fell in the early part of the Morning—but not enough to whiten the grd. This is the first that has fallen here this fall. Clear & pleasant all day—but the Wind getting to No. Wt. again at Night it turned cold. Visited all the Plantations. In the Neck the Plows were stopped by the frost which had frozen the ground quite hard. The greater part of the hands had been working on the public roads the two preceeding days. To day they were removing Potatoes into the Barn from the Corn House. All the hands from Muddy hole were at Dogue run, & digging Potatoes at Frenchs. No plowing. At Dogue Run—Plows were stopped. Part of the hands were gathering, drawing & husking corn and part cleaning up Wheat which had been tread out. At the Ferry & Frenchs Plantations The Plows were at work and most of the other hands were from about 10 or 11 Oclock digging Potatoes. In the Morning, and all day yesterday the ground was too hard frozen to dig them up. Some of the People were cleaning up (at the Ferry) the last tread wheat.